SERVICES AGREEMENT



(APPLICATION SERVICE PROVIDER - CUSTOMER)

     THIS SERVICES AGREEMENT (“Agreement”) is made as of this 15th day of
September, 2008 (the “Effective Date”), between CYBERMESH SYSTEMS INC., a Belize
corporation with a registered office at No 5. New Road, Belize City, Belize,
(hereinafter referred to as “Customer”), and BLOCK ARCADE I.T. SERVICES INC., a
Nevada corporation with a business address of 3753 Howard Hughes Parkway, Las
Vegas, NV 89169 (hereinafter referred to as the “Application Service Provider”),

All references herein to this “Agreement” include all of the Appendices to this
Agreement.

WHEREAS CUSTOMER is the owner of a proprietary software and hardware technology
enabling the delivery of high definition videos, movies, television programming
and audio-visual products on demand world-wide over the internet to an End user
Device, hereinafter referred to as the “streaming technology”.

AND WHEREAS CUSTOMER is the owner or authorized licensee of proprietary videos,
movies, television programming and audio-visual products and telecommunications
(hereinafter referred to as the “Customer Content”).

AND WHEREAS CUSTOMER is the proprietary owner of compression, encoding,
encryption, video streaming technology and telecomunication technologies
(“Customers Information Technology”) which the Customer desires to license to
the Application Service Provider so as to enable the Application Service
Provider to provide the Services herein.

AND WHEREAS the Application Service Provider has the expertise, staff and
facilities to provide installation, operations, administration and support for
the Customer’s Information Technology (“IT”) solutions from the Application
Service Provider’s central facility (the “Services” as hereinafter defined), and
agrees to provide the Services on behalf of Customer;

AND WHEREAS CUSTOMER desires to promote the sale and distribution and delivery
of the Content by licensing the Customer Information Technology to the
Application Service Provider and outsourcing the use of the Application Service
Provider’s staff and facilities in accordance with the terms and conditions as
set forth in this Agreement.

NOW THEREFORE, in consideration of the mutual terms and conditions contained
herein, and other valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:



1. Application Service Provider Services



    This Agreement contains the following appendices:

    Appendix “A” Software and technical support - terms and conditions



1



--------------------------------------------------------------------------------

    Appendix “B” Contacts and list of authorized personnel

2.   Customer’s Responsibilities            (1)  In connection with the Services
to be provided by the Application Service Provider hereunder, Customer agrees to
provide the Application Service Provider with the following: 



         (a)      necessary access to and control of Customer’s networks,
servers, facilities and IT personnel as required for the Application Service
Provider to provide the Services;       (b)      necessary application licences
for all of Customer’s software, hardware and Customer Information Technology
(including third party software) that is to be hosted and managed by the
Application Service Provider; and       (c)      installation and delivery at
Customer site to be completed in accordance with this Agreement including
Customer computer equipment and other hardware required to perform the Services
required.       (d)      Customer shall provide the Application Service Provider
with a detailed network diagram and documentation prior to installation of any
hardware.              (2)  Asset tags. Equipment provided by the Application
Service Provider or third-party vendors in connection with the Services, and not
owned by Customer must be tagged by Customer upon delivery to reflect property
of the Application Service Provider. Customers agreeto store or install any such
equipment in a secure location and at all times know the whereabouts of the
equipment. The Application Service Provider will biannually send a list of
equipment to be verified, signed and returned to the Application Service
Provider within ten (10) days of receipt.              (3)  Authorization and
security issues. The person(s) authorized by Customer to order new Services,
change existing Services or terminate Services on behalf of Customer (and
Customer’s employees and affiliates) is (are) designated in Appendix B. The
designated person(s) may delegate the authority to order new services, change
existing services, or terminate the Services to other individuals within
Customer’s organization. Customer shall notify the Application Service Provider
immediately in writing of any such changes. For purposes of this Agreement,
notification by facsimile shall be considered as written notification of
delegation of authority followed by original via United States Post.          
 (4)  Customer and Application Service Provider shall assign and maintain
security levels for the different locations and entities within each of the
Customer’s and Application Service Provider’s organization. Implementation of
such security levels shall be done by the Application Service Provider in
co-operation with Customer.            (5)  Customer and Application Service
Provider agree to establish non-disclosure, security, and IT discipline
agreements with their employees of Assignees. Each party shall have no liability
for any breaches of such non-disclosure, security or IT discipline agreements by
employees of the other party or their respective assignees. 



2

--------------------------------------------------------------------------------



 

      (6)  The Customer grants to the Application Service Provider, for the
purposes of this agreement and subject to the terms and conditions of this
agreement, a non-exclusive, non-transferable license without the consent in
writing of the Customer, to use the trade names or marks currently used or
subsequently used by the Company from time to time, during the term or any
extension of this agreement.

3. Fees and Payment Terms         (1)  The Application Service Provider
estimates the installation, and system start-up at the Application Service
Provider’s or any Assignee’s data centre to be approximately 15 days.        
(2)   During the Term as defined in Section 9, fees payable by Customer will be
Fifty Thousand ($50,000) per month payable on the last day of each month during
the term or any renewal term hereof. The Application Service Provider agrees
that the foregoing fees shall be fixed during the Inital Term and will be
renegotiated upon conclusion of the Inital Term. If contract is terminated, the
remaining balance of contract, based upon the Inital Term, is immediately
payable to the Application Service Provider.       (3)  The Customer will be
invoiced monthly. Services beginning after the first day of the month will be
invoiced on a pro-rated basis for the first calendar month in which they receive
the Services. All amounts invoiced for Services rendered by the Application
Service Provider are due net at the end of the month in the month in which the
invoiced services are dated. All invoiced amounts that remain unpaid after the
thirty (30) day period shall accrue interest at the current prime rate from time
to time until paid in full, including the payment of all accrued interest.
Customer agrees that it shall pay all invoices in a timely manner. Customer’s
failure to pay outstanding invoices in a timely manner for a period of three (3)
consecutive months shall constitute a breach of this Agreement for purposes of
Section 9 hereof.  



4. Timely Performance and Co-operation



     The Application Service Provider shall use all reasonable efforts to
perform the Services in a timely manner, and Customer shall use all reasonable
efforts to co-operate with the Application Service Provider and fulfill its
responsibilities as stated elsewhere in this Agreement in connection with the
provision of such Services.



5. Independent Contractor Status



     The Application Service Provider shall perform all Services under this
Agreement as an “independent contractor” and not as an agent of Customer.
Nothing herein shall be construed to create any legal partnership, joint
venture, agency or any other relationship between the Application Service
Provider and Customer. Neither the Application Service Provider nor Customer
shall at any time have the power to bind the other party.

6. Representations and Warranties; Limitations of Liabilities        (1)  
Customer represents and warrants to the Application Service Provider that:
                     (a)   it has all corporate authority to enter into and
perform its obligations under this Agreement;  

3

--------------------------------------------------------------------------------

        (b)      it is the owner or authorized licensee of the Customer Content
and has the sole and absolute right to permit the Application Service Provider
access to the Customer Content and Customer Information Technology so as to
enable the Application Service Provider to perform the Services contracted for
herein.   (c)       it is expressly and exclusively responsible for managing its
own business.    

        (2)      

The Application Service Provider represents and warrants to Customer that:

  (a)      The Application Service Provider typically achieves 99.7% application
availability to its customers. For every hour below 99% the Application Service
Provider will provide an hour credit of service applied to the specific end
user. Application availability is defined as application delivery to the router
on the Customer’s premises. The Application Service Provider is not responsible
for any outage at the Customer premises including internal network (“LAN”),
local infrastructure or facilities. The determination of down-time is based on
Customer notification to the Application Service Provider’s technical support
centre during Working Hours.   (b)      In the event viruses are detected in
Customer’s local client environment managed by the Application Service Provider,
the Application Service Provider may be required to secure the systems by
denying access to infected users. If the virus infection is traced back to
Customer, Customer will be invoiced according to the current price list for
remedying the virus.   (c)      The Application Service Provider has all
corporate authority to enter into and perform its obligations under this
Agreement.   (d)       For the systems and software being used by the Customer
in the performance of the Services, excluding Customer owned/leased software,
the Application Service Provider owns the rights to its systems and either owns
or is licensed to use, and during the term of this Agreement will continue to
own or be licensed to use, in the manner contemplated by this Agreement, any
software used in the provision of the Services to Customer. The Application
Service Provider hereby agrees to indemnify and hold Customer harmless from any
and all claims, lawsuits, liabilities, expenses, costs, damages and fees arising
from or in connection with Application Service Provider’s violation of this
warranty. Furthermore, and without limiting the rights of Customer under Section
9, if the Application Service Provider is in violation of this warranty, the
Application Service Provider will, prior to the termination of this Agreement
and pursuant to Section 9, either procure the right to use the system or any
other software used in the provision of Services to Customer, or will develop an
alternative approach that does not violate the rights of the other party while
providing Customer with similar Services,.   (e)       The Application Service
Provider guarantees that it will initiate efforts to resolve System problems
within fifteen (15) minutes of receiving notification from Customer. Problems
must be reported by Customer during working hours, which for purposes of this
Agreement, shall be 9:00 a.m. to 5:00 p.m., Monday through Friday Mountain  

4

--------------------------------------------------------------------------------

               Standard Time excluding holidays (“Working Hours”). The
Application Service Provider has achieved Customer application availability of
99.7% up time during normal working hours. Application availability at the
desktop excludes Customer provided hardware and applies to only those
applications that form part of the Application Service Provider’s Services
profile.   (f)      IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR
ANY LOSS OR INJURIES TO EARNINGS, PROFITS OR GOODWILL, OR FOR ANY    
CONSEQUENTIAL, EXEMPLARY, SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES OF ANY PERSON
OR ENTITY (INCLUDING DAMAGES FOR LOSS OF BUSINESS PROFITS, BUSINESS
INTERRUPTION, LOSS OF BUSINESS INFORMATION, AND THE LIKE) WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE, EVEN IF EITHER PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. THE APPLICATION SERVICE PROVIDER SHALL NOT BE
LIABLE FOR ANY CLAIM ARISING FROM THE USE OF SOFTWARE OR DATA WHICH HAS BEEN
MODIFIED BY ANYONE OTHER THAN THE APPLICATION SERVICE PROVIDER, ITS AGENTS,
ASSIGNS OR SUBCONTRACTORS, OR FOR ANY CLAIM ARISING FROM THE USE OF ANY SOFTWARE
DEVELOPED OR MODIFIED BY CUSTOMER, ITS AGENTS, ASSIGNS OR SUBCONTRACTORS, OR
WHICH HAS BEEN PROVIDED TO OR ACQUIRED BY CUSTOMER UNDER ANY LICENCE OR
OTHERWISE FROM ANY THIRD PARTY.   (g)     The Application Service Provider shall
not be responsible for, expressly or impliedly, any contractual obligation or
liability of any kind whatsoever of Customer or Customer’s employees or agents.
Customer hereby agrees to indemnify and hold the Application Service Provider
harmless from any and all claims, losses, lawsuits, liabilities, expenses,
costs, damages and fees (including attorney’s fees) arising from Customer or
Customer’s employees’ and/or agents’ activities with respect to breaches of the
warranties hereunder, or any errors and omissions in using the Services provided
hereunder in connection with Customer’s provision of services to any third
party.   (h)    THE LIMITATIONS SET FORTH IN THIS SECTION SHALL APPLY EVEN IF
OTHER REMEDIES FAIL OF THEIR ESSENTIAL PURPOSE.  

7.      Confidentiality           (1)  Subject to any contrary requirement of
law and the right of each party to enforce its rights hereunder in any legal
action, each party shall keep strictly confidential, and shall cause and require
its employees, agents, assignees and consultants to keep strictly confidential,
any and all information which it or any of its employees or agents may acquire
pursuant to, or in the course of performing its obligations under, any provision
of this Agreement; provided, however, that such obligation to maintain
confidentiality shall not apply to information which at the time of disclosure
was in the public domain not as a result of acts by the receiving party. Each
party acknowledges that the unauthorized disclosure or use of confidential
information of the other party would cause irreparable harm and significant
injury to the non-disclosing party that may be difficult to compensate.
Accordingly, each party hereto agrees that the non-disclosing party shall have
the right to seek and obtain temporary and permanent injunctive relief in
addition to any  

5

--------------------------------------------------------------------------------

other rights and remedies it may have. For purposes hereof, the obligation of
confidentiality shall not apply to information that is:

      (a)      in the public domain at the time of disclosure;   (b)      has
been lawfully obtained by the disclosing party from a third party under no
obligation of confidentiality; or   (c)      is required to be disclosed
pursuant to a duly authorized subpoena, court order, or government authority,
whereupon the non-disclosing party shall provide prompt written notice to the
disclosing party prior to such disclosure, so that the disclosing party may seek
a protective order or other remedy.  

     (2)   In the event a protective order is inappropriate or another remedy is
not obtained, the non-disclosing party agrees to disclose only that portion of
the Confidential Information which is required. Confidential information
provided by the Application Service Provider to the Customer shall specifically
include, but not be limited to, all application technology, software and all
related manuals, documentation, memoranda, report formats proposals and
contracts and any other information provided by the Application Service Provider
in any form. Notwithstanding any other provision of this Agreement, each party
hereto agrees to indemnify the other party for all costs and damages of any kind
whatsoever, including, without limitation, lawyers’ fees and expenses, incurred
by such other party as a result of any breach of confidentiality by the
indemnifying party of its obligations under this Section 8.

8.      Software Licences, Title and Documentation         (1)  The application
technology, software and related documentation used or developed by the
Application Service Provider, including any software or documentation developed
by or on behalf of the Application Service Provider at the request or suggestion
of Customer and any software and documentation provided to Customer by the
Application Service Provider, and all copies thereof (collectively the
“Application Service Provider Software”), excepting the Software Products
(defined below), are proprietary to the Customer and title thereto shall be
assigned to the Customer. All applicable rights to Customer Information
Technology, Customer Content, patents, copyrights, know-how, trade marks and
trade secrets for all Customer Software are and shall remain in the Customer.
      (2)  Customer hereby acknowledges that certain licensed software products
and documentation therefor (“Software Products”) have been or may, in the
future, be licensed for use by Customer or the Application Service Provider from
certain third parties (each a “Licensor” and collectively, the “Licensors”)
under the terms of licence agreements of various dates (each a “Licence
Agreement” and collectively, the “Licence Agreements”). Customer acknowledges
that the Licence Agreements contain and constitute valuable trade secrets and
confidential information belonging to the Licensors and that all applicable
rights in the patents, copyrights, trade marks and trade secrets in such
software products are, and will remain, the Licensors. Customer’s use of any
such Software Products hereunder is subject to the terms and conditions of the
applicable Licence Agreement for such Software Products, and the Application
Service Provider makes no additional representations or warranties regarding
such Software Products.  

6

--------------------------------------------------------------------------------

     (3)  Without limiting the generality of Section 8 hereof, Application
Service Provider hereby agrees:

     (a)    to use its best efforts to keep confidential the Customer Software
and any Software Products licensed under the Licence Agreements, and to abide by
and comply with the non-disclosure and confidentiality provisions of this
Section 9 both with respect to the Customer Software and also with respect to
Software Products covered by the Licence Agreements;        (b)    not to use
such licensed Software Products or the Customer Software, except as contemplated
by this Agreement.  

     (4)  Customer and the Application Service Provider are responsible for
third party licences as individually used by each party. Each party in the
Agreement covers the cost of acquiring the necessary licences according to the
Agreement.

     (5)  Liabilities – Licences. The party responsible for the licensed
Software Products shall cover liabilities occurring because of breach of licence
terms. This includes consequential damage.

     (6)  Approval of Software. All software used by Customer and managed by the
Application Service Provider must be tested and approved by the Application
Service Provider.

9.    Term and Termination         (1)  This Agreement shall have a minimum term
of 12 months, commencing on the first of October for Services rendered hereunder
(the “Minimum Term”), unless otherwise terminated pursuant to this Agreement.
Either party may terminate this Agreement upon three (3) months’ prior written
notice to the other party. If a party wants to terminate this Agreement at the
end of the Minimum Term, such party is required to give written notice to the
other party on or before the commencement of the third month of the Minimum
Term. If there is no notification from either party, this contract will
automatically renew for the minimum term of twelve months (12 months). (2)  The
Application Service Provider may terminate this Agreement upon immediate
occurrence of the following events:



        (a)    if Customer fails to perform obligations hereunder or materially
breaches any terms or condition of this Agreement;   (b)    if Customer becomes
insolvent, enters into an assignment for the benefit of its creditors or
commences bankruptcy proceedings, whether voluntary or involuntary;   (d)    if
the representations and warranties made by Customer in this Agreement are not
true and correct in all material respects; or   (e)    upon the written consent
of Customer.   (3)   Customer may terminate this Agreement upon the occurrence
of one or more of the  

7



--------------------------------------------------------------------------------

  following events:          (a)   if the Application Service Provider fails to
address and resolve application specific issues within a reasonable time after
receipt of notice from Customer;          (b) if the Application Service
Provider becomes insolvent, enters into an assignment for the benefit of its
creditors or commences bankruptcy proceedings, whether voluntary or involuntary;
or          (c) upon the written consent of the Application Service Provider.  

     (4)  If this Agreement is terminated by the Application Service Provider
prior to the expiration of the Minimum Term for the reasons described in Section
9(2)(a) through (c) above or Customer for reasons other than as described in
Section 9(3) above, Customer agrees to be responsible for and pay the
Application Service Provider the fees pursuant to Section 3 hereof for the
duration of the Minimum Term.

     (5)  In the event of any termination of this Agreement, the Application
Service Provider shall be entitled to payment and Customer shall be obligated to
pay for any and all Services rendered by the Application Service Provider under
this Agreement prior to the date of such termination. Additionally,
notwithstanding any termination of this Agreement, the provisions set forth in
Sections 7, 9 and 13 of this Agreement shall survive such termination and remain
in full force and effect.

     (6)  Upon termination of this Agreement, the Application Service Provider
may be requested by Customer to return all of Customer’s data in a format and
medium reasonably chosen by Customer at Customer’s expense. Application Service
Provider will permit the Customer access to their premises to re-claim and take
physical possession of all of the Hardware and Software supplied by the
Customer.



10. Force Majeure



     Neither party shall be responsible for any delay or failure of performance
resulting from any events or conditions not reasonably within the control of
such party, which events or conditions prevent in whole or in part the
performance by such party of its obligations hereunder or which renders the
performance of such obligations so difficult or costly as to make performance
commercially unreasonable. In such event, the party affected shall be excused
from performance on a day-to-day basis to the extent of such interference, and
the other party shall likewise be excused from the performance of its
obligations on a day-to-day basis to the extent such party’s obligations relate
to the performance so interfered with.



11. Access Security Standards



     Customer agrees to impose upon its computer equipment security standards
reasonably acceptable to the Application Service Provider to protect the
Services from any unauthorized access or possible unauthorized access. Customer
shall submit to the Application Service Provider any and all proposed security
standards prior to their implementation for the Application Service Provider’s
approval.

8

--------------------------------------------------------------------------------



12. Partial Invalidity



     The enforceability or invalidity of any provision of this Agreement shall
not render any other provision hereof unenforceable or invalid.



13. Third Parties



     Nothing in this Agreement is intended to confer any rights or remedies
under or by reason of this Agreement on any persons other than the parties
hereto and their respective legal representatives, successors and permitted
assigns, nor is anything in this Agreement intended to relieve or discharge the
obligation/liability of any third persons to any party to this Agreement, nor
shall any provision in this Agreement give any third persons any right of
subrogation or action over or against any party to this Agreement.



14. Notices



     All communications and notices provided for herein shall be in writing and
shall be deemed to have been given when delivered personally to the applicable
party, or received by facsimile and followed by registered or certified mail
with return receipt requested, postage prepaid, and addressed to the applicable
signatory at the address appearing at the end of this Agreement (or at such
other address as any party may hereafter designate by notice to the other).



15. Successors and Assigns; Assignment



     This Agreement shall be binding upon and inure to the benefit of the
Application Service Provider and Customer and their respective successors and
assigns. Customer may not assign or transfer its rights and obligations
hereunder without the written consent of the Application Service Provider, which
shall not be unreasonably withheld, except in the case of the sale of all or
substantially all of the business or assets of Customer provided all of
Customer’s rights or obligations to perform under this Agreement are binding on
Customer’s transferee or assignee. Application Service Provider may, with
written consent of the Customer, which will not be unreasonably withheld,
outsource all or any part of the services contracted for herein.



16. Entire Agreement



     This Agreement with its attached Appendices sets forth and constitutes the
entire agreement and understanding between the parties as to the subject matter
hereof and supersedes all prior discussions, agreements and understandings,
whether written or oral, and neither of the parties shall be bound by any
conditions, definitions, warranties, understandings or representations with
respect to such subject matter other than as expressly provided herein.



17. Amendment



     This Agreement may be amended or modified only by a written instrument
signed by the Application Service Provider and Customer.



18. Section Headings



     The section headings used herein are for reference purposes only and shall
not affect the meaning or interpretation of this Agreement.

9

--------------------------------------------------------------------------------



19. Governing Law



     This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Nevada, without regard to conflict of
law principles.



20. Counterparts



     This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.



21. ELECTRONIC TRANSMISSION



Delivery of an executed copy of these conditions by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of these conditions on
the date set forth above.

     In Witness Whereof, the undersigned have duly executed this Agreement on
the 15th day of September 2008 effective as of the day and year first above
written.



CYBERMESH SYSTEMS INC.



[ex102x10x1.jpg]




Locksley Samuels, President



[ex102x10x2.jpg]




Claude Diedrick, President



10

--------------------------------------------------------------------------------

Appendix “A” – Software and Technical Support

User support – terms and condition   Basic application support Technical support
Workdays 09:00 am – 5:00 pm EST Workdays 09:00 am – 5:00 pm EST Included in
basic service   Included in basic service Name Position   Claude Diedrick
President                        Claude Diedrick


Appendix “B” – Contacts and List of Authorized Personnel



Claude Diedrick



11

--------------------------------------------------------------------------------